Mr. Justice Linsoott delivered the opinion of the court: This is a claim filed for medical services rendered to one Everett Poff, a private in Machine Gun Troop, 106th Cavalry, Illinois National Guard, on or about February, 1931, who, while a private in said Machine Gun Troop, was suffering from an injury to the periosteum of the os caléis, and a tenesynovitis. This claimant is a physician and surgeon and was called to treat private Everett Poff by one Mark Plaisted, Jr., Troop Commander of this Machine Gun Troop. This claim is for thirteen office calls of $2.00 each, and seven hospital and residence calls of $3.00 each, or a total of $47.00 In a letter dated July 7, 1932 from the Adjutant General it is stated that the statement from the doctor is correct, but that the bill was not submitted until February 9,1932. Owing to the fact that appropriations are made for biennial periods, the appropriation for the two year period, which included the time during which this service was rendered, expired June 30, 1931 and lapsed as of September 30, 1931. Claims of one biennial period cannot be paid from funds of another period. It has been held that an award will be made for medical services furnished to a member of the Illinois National Guard while on duty. Meyer vs. State, 5 C. C. R. 330. While the declaration does not aver that this private was on duty at the time of the injury, nor does it aver the circumstances under which the injury was sustained, the Adjutant General certifies that the statement of the claimant is correct. We, therefore, recommend an award in the sum of Forty-seven Dollars ($47.00), payable to Dr. G. B. Lutyens.